Case 6:18-cv-00604-RWS-KNM Document 57 Filed 02/26/21 Page 1 of 2 PageID #: 1107




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

    VIAHART, LLC,                                  §
                                                   §
          Plaintiff,                               §
                                                   §
    v.                                             §      CASE NO. 6:18-CV-604-RWS-KNM
                                                   §
    DOES 1–54,                                     §
                                                   §
          Defendants.                              §

                                              ORDER

         Before the Court is the Magistrate Judge’s Report and Recommendation (Docket No. 51),

  recommending Plaintiff’s Motion for Default Judgment (Docket No. 42) be granted. This

  trademark infringement action was referred to United States Magistrate Judge K. Nicole Mitchell

  under 28 U.S.C. § 636. After holding an evidentiary hearing and ordering supplemental briefing,

  the Magistrate Judge entered her Report on January 29, 2021. See Docket No. 51. In the Report,

  the Magistrate Judge ordered Viahart to serve the Report on the defaulting defendants and

  interested third parties by February 12, 2021. Id. at 25. Viahart complied with that instruction

  on February 3, 2021. See Docket No. 52.

         No party has filed objections; accordingly, they are not entitled to de novo review of those

  findings, conclusions and recommendations, and, except upon grounds of plain error, they are

  barred from appellate review of the unobjected-to factual findings and legal conclusions accepted

  and adopted by the District Court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Servs. Auto.

  Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

         Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

  Magistrate Judge and agrees with the Report. See United States v. Raddatz, 447 U.S. 667, 683
Case 6:18-cv-00604-RWS-KNM Document 57 Filed 02/26/21 Page 2 of 2 PageID #: 1108


       .
  (1980) (“[T]he statute permits the district court to give to the magistrate’s proposed findings of

  fact and recommendations ‘such weight as [their] merit commands and the sound discretion of the

  judge warrants[.]’”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)).

         The Court hereby ADOPTS the Report and Recommendation of the United States

  Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

         ORDERED that Plaintiff’s Motion for Default Judgment (Docket No. 42) is

  GRANTED.

          SIGNED this 26th day of February, 2021.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
